Citation Nr: 1447778	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for residuals of a head injury, to include headaches and dizziness (claimed as traumatic brain injury (TBI)).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 2007 to May 2007, and served on active duty from October 2007 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to service connection for a right knee condition, and an October 2011 rating decision that denied entitlement to service connection for a TBI and granted a 10 percent evaluation for degenerative joint disease of the cervical spine.  Though the Veteran initially claimed entitlement to service connection for a TBI, the Board has recharacterized the issue to more accurately reflect the Veteran's contentions.  The change is reflected on the cover page.

In January 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the January 2014 Board hearing, the Veteran specifically stated that he wished to withdraw his appeal of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine.

2.  During the January 2014 Board hearing, the Veteran specifically stated that he wished to withdraw his appeal of entitlement to service connection for a right knee condition.


CONCLUSIONS OF LAW

1. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).

2. The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for a right knee condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2014).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2014).

The Veteran perfected his appeal as to the claim for an initial increased rating for degenerative joint disease of the cervical spine and entitlement to service connection for a right knee condition.  Significantly, during the January 2014 Board videoconference hearing, the Veteran specifically stated that he wished to withdraw his appeals as to these matters.  See January 2014 Board Videoconference Hearing transcript, page 2.

The Veteran's request to withdraw these issues was made on the record at the January 2014 Board videoconference hearing, as is required by 38 C.F.R. 
§ 20.204(b).  The Board accordingly finds that the Veteran's withdrawal requests qualify as valid withdrawals of these issues.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to the issues, and they are dismissed.


ORDER

The appeal of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine is dismissed.

The appeal of entitlement to service connection for a right knee condition is dismissed.


REMAND

The Veteran claims entitlement to service connection for residuals of a head injury, to include headaches and dizziness.  The Board must remand the claim for a VA addendum opinion.

The evidence of record, however, does not reflect that the Veteran has a clinical diagnosis of a TBI.  Rather, the Veteran maintains, in essence, that his current headaches and dizziness can be attributed to an in-service head injury he incurred as a result of exposure to a blast in service.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of a Cannon Crewmember, and the Veteran's service personnel records indicate that his duties included detecting and avoiding improvised explosive devices during his deployment to Iraq.  Therefore, the Veteran's account that he hit his head due to the impact from a blast or explosion is consistent with the places, types, and circumstances of the Veteran's service.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's lay statement regarding an in-service head injury is credible and sufficient to establish the occurrence of this claimed in-service injury.  38 U.S.C.A. § 1154 (West 2002).

In May 2009, the Veteran underwent a post-deployment screen.  There, the Veteran denied experiencing any TBI related events during deployment.  However, the following month the Veteran underwent further post-deployment screening.  At that time, the Veteran reported that during service he experienced a fall and a blow to the head.  He endorsed being dazed and seeing stars after the incident, and experiencing sensitivity to bright light, irritability, and headaches.  The accompanying note states that the Veteran screened positive for TBI.  In later follow up records from July 2009, the Veteran endorsed moderate dizziness if standing up, particularly on quick movement.  He also noted moderate loss of balance accompanying the dizziness, especially when rising quickly from a seated position, as well as moderately poor coordination, which he related to sports and catching balls/frisbees.  He stated that prior to service he had exceptional balance, and that now he had trouble standing on one foot.  The social worker conducting the assessment concluded the findings were consistent with TBI.

However, in September 2011, the Veteran underwent a VA examination for evaluation of TBI.  The Veteran stated that he was exposed to improvised explosives and mortars, but denied any direct trauma or open injury due to explosives at a distance of 25 to 30 meters.  The Veteran endorsed loss of consciousness for 1 to 2 minutes, but denied seeking treatment.  He stated that following the incident he was not able to walk due to loss of balance and poor coordination, but that his condition was now improved and he was able to walk.  He said his memory was poor and he had to write down appointments.  He also endorsed feelings of agitation, and extreme, constant, daily headaches.  The Veteran also stated that he used to have seizures in the past, but took a lot of medication and currently did not experience any seizures.  The examiner noted that a January 2011 EEG was normal.  Based on a normal neurological examination and a negative CT scan examination of the head, the examiner determined the Veteran had a subjective history of TBI only.  However, the examiner did not offer an opinion as to whether the Veteran's symptoms of headaches, dizziness, and/or loss of balance may be related to a head injury sustained by the Veteran in service.

For the foregoing reasons, the Board finds that a new VA medical opinion is needed.  An examiner should offer an opinion as to whether the Veteran's headaches, dizziness, and loss of balance are related to a head injury the Veteran sustained from in-service exposure to improvised explosive devices and mortars.  All lay and medical evidence should be considered, to include any assertions of recurrent symptomatology that may be made by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Records of any treatment for the back the Veteran received from the Muskogee, Oklahoma VA Medical Center (VAMC) dating since June 24, 2011, and records from Little Rock, Arkansas VAMC dating since October 5, 2009 should be obtained.  All attempts to procure these records should be documented in the claims file.  

2.  Once the above development has been completed, arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the September 2011 examination (if available), or another appropriate medical professional, for the purpose of providing an opinion as to the etiology of the Veteran's current residuals of a head injury.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided. 

The examiner is asked to state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's current headaches, dizziness, and/or loss of balance can be attributed an in-service head injury the Veteran sustained as a result of exposure to improvised explosive devices and mortars during service. (Note:  The Veteran's history of an in-service head injury from the impact of improvised explosive devices and mortars, including nearby blasts or explosions, is conceded).

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

3.  Then, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


